In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1085V
                                   Filed: December 14, 2015
                                          Unpublished

****************************
CAROL ENNIS,                               *
                                           *
                     Petitioner,           *       Ruling on Entitlement; Concession;
                                           *       Influenza (“Flu”) Vaccination; Shoulder
                                           *       Injury Related to Vaccine Administration
SECRETARY OF HEALTH                        *       (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                        *       (“SPU”)
                                           *
                     Respondent.           *
                                           *
****************************
Maximillian J. Muller, Muller Brazil, LLP, for petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

      On September 28, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that her September 9, 2014 influenza
vaccination caused her to suffer from shoulder injuries. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On December 11, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “has concluded that a preponderance of the
evidence established that petitioner’s injury is consistent with shoulder injury related to
vaccine administration (‘SIRVA’),” and “is compensable as a ‘caused-in-fact’ injury
under the Vaccine Act.” Id. at 4. Respondent further agrees that petitioner’s claim was
timely filed, and involved a vaccination received in the United States and covered by the

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Vaccine Injury Table. Id. at 5. Respondent also agrees that petitioner has suffered
from her condition from more than six months, and that the petition indicates that
petitioner has received no prior compensation, award, or settlement for her injury. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2